As filed with the Securities and Exchange Commission on , 2016 SECURITIES ACT FILE NO. 333- INVESTMENT COMPANY ACT FILE NO. 811- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ý PRE-EFFECTIVE AMENDMENT NO. ¨ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ý VERSUS CAPITAL REAL ASSETS FUND LLC (Exact Name of Registrant as Specified in Charter) 5arkway, Suite Greenwood Village, CO (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (303) 895-3773 William R. Fuhs c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Village, CO (303) 895-3773 (Name and Address of Agent for Service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box ý It is proposed that this filing will become effective when declared effective pursuant to Section 8(c). The following boxes should only be included and completed if the registrant is a registered closed-end management investment company or a business development company, which makes periodic repurchase offers under Rule 23c-3 under the Investment Company Act and is making this filing in accordance with Rule 486 under the Securities Act. ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) ¨ on (date) pursuant to paragraph (a) If appropriate, check the following box: ¨ This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT(1) AMOUNT OF REGISTRATION FEE(1) Shares of Beneficial Interest $10,000,000 $1,159 (1) Estimated pursuant to Rule 457(o) under the Securities Act of 1933, as amended, solely for the purposes of determining the registration fee. Registrant shall amend this Registration Statement on such date or dates as may be necessary to delay its effective date until Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. 2 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS DATED [ _], 2016 VERSUS CAPITAL REAL ASSETS FUND LLC Limited Liability Company Shares of Beneficial Interest $25.00 per Share Versus Capital Real Assets Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end investment management company that is operated as an interval fund. Shares of the Fund will be continuously offered under the Securities Act of 1933, as amended (the “Securities Act”). The Fund has elected to be treated as a regulated investment company (“RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”). Investment Objective. The Fund’s investment objective is to achieve long-term Real Returns through current income and long-term capital appreciation with low correlation to the broader public equity and debt markets. “Real Returns” are defined as total returns adjusted for the effects of inflation. Investment Strategies. The Fund will pursue this objective by allocating its capital to certain real asset strategies: investing in global infrastructure, timberland and agriculture/farmland. The Fund will invest in a select group of continuously offered perpetual institutional real asset funds and, to a limited extent (as discussed below) institutional real asset funds that have a targeted capital raise and an expected life or term, as well as a diversified set of public and private securities. This will allow the Fund to invest with a broad range of managers across differing investment strategies, geographies and real asset classes. The
